DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 1-9 are pending;
Claims 4-9 are withdrawn; and
Claims 1-3 are examined as following:

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or the applicant regards as the invention.
In claim 1: The limitation “a proximate primarily vertical portion” and “a distal portion portion” as cited in line 4, is indefinite because it is unclear what “proximate” and “distal” is respect to? Are they proximate and distal with respect to a milk-frothing apparatus or an elevator?
In claim 3: The limitation “the frothing container’s inner walls” as cited in line 6, is indefinite because it is unclear how many wall a frothing container has? As cited in line 2, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under AIA  35 U.S.C. 102(a1) as anticipated by Oehninger (US 2007/0017376 A1).
Regarding claim 1, Oehninger discloses 
A milk-frothing apparatus (coffee automat, fig.3) comprising:
an elevator (outflow unit 3, fig.3) configured to be deployed in both an up and down position [see fig.3, element 36 shows the outflow unit 3 moves up and down]; and
a frothing wand (in-flow duct 8 and outflow tube 6a, fig.3) coupled to the elevator (outflow unit 3), the wand having a proximate primarily vertical portion (outflow tube 6a) and a distal portion (in-flow duct 8) offset at an angle with respect to the vertical portion (outflow tube 6a) [Fig.3 shows the in-flow duct 8 offset at an angle 90 degree with respect to the outflow tube 6a]


    PNG
    media_image1.png
    572
    408
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a1) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3 are rejected under AIA  35 U.S.C. 103 as obvious over Oehninger (US 2007/0017376 A1).
Regarding claim 2, Oehninger discloses substantially all the features as set forth in claim 1 above but does not disclose the frothing wand has four channels. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a frothing wand of Oehninger, has four channels, as it well known in the art of duplication in parts, in order to increase productivities. 

Regarding claim 3, Oehninger discloses
a platform (housing 1, fig.2) configured to support a frothing container (small cup 4 or large cup 5, fig.3); and 
adjustable stop (vertical wall 10a, fig.3) extending from the platform (housing 1), wherein the adjustable stop (vertical wall 10a) position the frothing container (small cup 4 or large cup 5) so that the frothing wand (outflow tube 6a) is in a predetermined position with respect to the frothing container’s inner walls (small cup 4 or large cup 5, fig.3).
Oehninger does not disclose a plurality of adjustable stops. 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a device of Oehninger, includes a plurality of adjustable stops, as it well known in the art of duplication in parts, in order to increase productivities. 

Response to Amendment
With respect to Claim Objection: applicant’s amended the claim filed on 09/07/2021 that overcame the Claim Objection.
With respect to Rejection 112b: applicant’s amended the claim filed on 09/07/2021 that overcame the Rejection 112b, but it has raised another Rejection 112b. See rejection above.

Response to Argument
Applicant's arguments with respect to claims 1-3 filed on 09/07/2023 have been fully considered but they are not persuasive as the following reasons:
The applicant’s argument in Remark Pages 5-8 has been fully considered but it is not persuasive by following reasons:
With respect to the independent claim 1: The task of 102 rejections is “a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference”. Verdagaal Bros. v. Union Oil Co. of California, 814 F.2d 628,631,2 USPQ2d 1051, 1053 (Fed. Cir. 1987). In this case, the Oehninger reference discloses all the limitations as cited in claim 1, such as a milk-frothing apparatus (coffee automat, fig.3) , an elevator (outflow unit 3, fig.3) [as shown in fig.3, the element 36 shows the outflow unit 3 moves up and down]; and a frothing wand (in-flow duct 8 and outflow tube 6a, fig.3), a proximate primarily vertical portion (outflow tube 6a) and a distal portion (in-flow duct 8) offset at an angle with respect to the vertical portion (outflow tube 6a) [Fig.3 shows the in-flow duct 8 offset at an angle 90 degree with respect to the outflow tube 6a]. 
With respect to the dependent claims 2-3: since the Oehninger reference discloses all the limitations, including: a wand with a channel and an adjustable stop, such that it is obvious of ordinary skill in the art to modify Oehninger’s device with a wand has four channels and a plurality of adjustable stops, as it well known in the art of manufacturing design choice to duplicate in parts, in order to increase the productivities.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/18/2021